

116 S1767 IS: Safe Sleep Act of 2019
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1767IN THE SENATE OF THE UNITED STATESJune 10, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the manufacture for sale, offer for sale, distribution in commerce, or importation into
			 the United States of any inclined sleeper for infants, and for other
 purposes.1.Short titleThis Act may be cited as the Safe Sleep Act of 2019.2.Prohibition on sale of inclined sleepers for infants(a)Prohibition on the sale of inclined sleepers for infantsBeginning on the date that is 180 days after the date of enactment of this Act, it shall be unlawful for any person to manufacture for sale, offer for sale, distribute in commerce, or import into the United States any inclined sleeper for infants.(b)Treatment of violationA violation of subsection (a) shall be treated as a violation of section 19(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2068(a)(1)).3.Future CPSC action(a)In generalThe Consumer Product Safety Commission, in accordance with section 104 of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 2056a) may promulgate a consumer product safety standard for a product category intended, marketed, or designed to provide sleeping accommodations for an infant up to one year old only if such standard is consistent with safe sleep best practices as agreed upon by representatives of consumer groups, nationally recognized organization representing pediatricians, juvenile product manufacturers, and independent child product engineers and experts.(b)InterpretationNothing in this Act shall be construed to prohibit the Consumer Product Safety Commission from promulgating, in accordance with section 104 of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 2056a), consumer product safety standards for products not intended, marketed or designed to provide sleeping accommodations for an infant up to one year old.4.DefinitionIn this Act, the term inclined sleeper for infants means a product with an inclined sleep surface greater than ten degrees that is intended, marketed, or designed to provide sleeping accommodations for an infant up to one year old.